PUTNAM, Circuit Judge.
This case depends upon the construction to be given to the following portions of paragraph 626, forming a part of the free list of the Tariff Act of July 24, 1897, c. 11, § 2, Free List, 30 Stat. 199 (U. S. Comp. St. 1901, p. 1685):
“Provided, That if Diere ho imported into the United States crude petroleum, or the products of crudo petroleum produced in any country which imposes a duty on petroleum or Us products exported from the United States, there shall in such casos be levied, paid, and collected a duty upon said crude petroleum or Us products sq imported equal to the duty imposed by such country.” 1
The importation in this case was what is designated as “liquid paraffin,” being one of the products of crude petroleum. The petroleum originated in Russia, and was shipped from Russia to Belgium, where it was advanced to the state of the importation in question. The Board of General Appraisers held that the case was governed by the decision of the Circuit Court of Appeals for the Second Circuit in United States v. Downing, 146 Fed. 56, 76 C. C. A. 376, and it was admitted that, so far as the questions before us are concerned, the essential facts are the same. The Circuit Court sustained this ruling, whereupon the United States appealed to us.
On examining the record, we find no reason why we should depart on this proceeding from the practice adopted by us, by virtue of which we ordinarily concur in the decisions of the Circuit Court of Appeals *188in other circuits, as stated by us in Gill v. Austin, 157 Fed. 234, 235, 84 C. C. A. 677, in an opinion passed down November 21, 1907.
The judgment of the Circuit Court is affirmed.